DETAILED ACTION
Representative Figures

    PNG
    media_image1.png
    516
    468
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    406
    519
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    463
    512
    media_image3.png
    Greyscale

Election/Restrictions
Restriction to one of the following inventions was required under 35 U.S.C. 121:
I.	Claims 1-14, drawn to a RECIRCULATION AND MATERIAL REMOVAL SYSTEM classified in class B23Q, subclass 11/0003.
II.	Claims 15-20, drawn to a METHOD FOR RECIRCULATING COOLANT classified in class B01D, subclass 37/00.

Election of Species
This application contains claims and/or disclosure directed to the following patentably distinct, mutually exclusive species:
Recapture Reservoir Species
Corresponding Drawing Figures
1 Elected
3
2
4


Applicant’s Election
Applicant’s election of August 9, 2022, without traverse is acknowledged:

    PNG
    media_image4.png
    572
    884
    media_image4.png
    Greyscale

  Claim Rejections - 35 USC § 102/103
Claims 1-14 are rejected under 35 U.S.C. 102(A1/A2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2013/021410 A1. The opinion and rationale of the  Written Opinion made of record on June 10, 2022 is adopted and incorporated herein by reference with respect to claims 1-14, as if set forth in full.

    PNG
    media_image5.png
    605
    1372
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    101
    761
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    627
    825
    media_image7.png
    Greyscale

Continuity Data Map

    PNG
    media_image8.png
    483
    361
    media_image8.png
    Greyscale

Claim Rejections - 35 USC § 112
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what Applicants intend by the recitation, “configured,” as it used in the claims (e.g., 1-3,8 and 14).  It is unclear what specific structure this language is intended to define. This language is not seen to comport with the requirement that the claims particularly point out and distinctly claim the subject matter which Applicant regards as his invention. Absent a clear recitation of the nature of configuration and the structure attendant therewith, these claims are indefinite. The metes and bounds of patent protection sought are not clearly ascertainable. Additionally, the claim is not seen to put potential infringers on clear notice as to what constitutes infringement. For these reasons, the claims are seen to be vague and indefinite.
In claim 1, it is unclear what is intended by “reduce obstruction of the recirculation system.” What is being obstructed? How is the “obstructing” happening? What causes it?
In claim 1, it is unclear what is intended by “increase compaction of within the recirculation system.” What is being compacted? How is the “compacting” happening? What causes it?


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Robert James Popovics whose telephone number is (571) 272-1164.  The examiner can normally be reached from 10:00 AM - 6:00 PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776